DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made of applicant’s election of Peptide 23 in the paper filed 12/16/2020.  After review and reconsideration in light of the prior art search, the election of species requirement for the Peptides of claims 50 and 61 is withdrawn.

Claims 1, 3-5, 7-9, 20-22, 40, 50, 61, 77, 79, 80, 82, 84, 85, 87, 89, 94-99, 106-111 are pending and under consideration.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e ) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
62/511,771, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
Instant claim 1 encompasses the modified antibodies of claim 50 and 61, requiring the specific recited peptides.  The ‘771 application fails to disclose the particular peptide of claims 50 and 61.  Therefore claim 1 and dependent claims thereof are not adequately described by the ‘944 application.  The effective filing date for the instant application is thus considered to be 5/24/2018.




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 50 and 61 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the 
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention.  In re wands, 858 F.2d 731, 737.8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Claim 50 requires the modified antibody of claim 1 wherein the target antigen is CTLA4 and P comprises an amino acid sequence selected from the group consisting of Peptides 1, 2, 5, 6, 10, 13, 14, 15 and 26.  Claim 61 requires the modified antibody of claim 1 wherein the target antigen is PD-L1 and P comprises an amino acid sequence selected from the group consisting of Peptides 20, 21, 22, 23, 24, 27, 28, 29, 30, and 31.
It is noted that Peptide 10 of claim 50 and Peptide 23 of claim 61 are taught by the specification to be “control” peptides for the CTLA4 antibody (page 32, Table 4) and the PD-L1 antibody (page 33, Table 5), respectively.  Neither tables 4 nor 5 report any EC50 values for Peptides 10 and 23 at acidic pH.  One of skill in the art would reasonable conclude that although both of Peptides 10 and 23 reduce the binding of the anti-PD-L1 and anti-CTLA-4 antibodies to the cognate antigen at neutral pH 7.2, there is no expectation that said peptide allows for binding to CTLA-4 or PD-L1 at physiological pH.  One of skill in the art would be subject to undue experimentation in order to use a modified anti-CTLA-4 antibody or a modified anti-PD-L1 antibody wherein the Peptide 23 or Peptide 10 was the “P” portion of the structure of claim 1 because the peptides do not reduce binding of A to the target antigen at physiological pH.
Further, regarding claims 50 and 61, the specification teaches that the peptide “P” activates the modified antibody at acidic pH by exposing the antigen binding site of the antibody for engagement with respective target antigen (paragraph [0039]).  Thus the lowered, weakened or lack of interaction of “P” with the antibody paratope at acidic pH is required to provide the binding of the antibody to the cognate antigen.  The interaction of “P” with the antibody paratope is highly specific to the structure of the antibody variable chain sequences which comprise the antibody paratope.  A “P” peptide with a high degree of interaction at neutral pH with a 

Claims 1, 3-5, 7-9, 20-22, 40, 77, 79, 80, 82, 84, 85, 87, 89, 94-99, 106-111 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
The instant claims are drawn to a genus of modified antibodies having the formula A-L-P, wherein P is a peptide that reduces the binding of “A”, the antibody, to the target antigen at physiological pH and does not reduce the binding of A to the target antigen at acidic pH.
The specification teaches that the peptide “P” activates the modified antibody at acidic pH by exposing the antigen binding site of the antibody for engagement with respective target antigen (paragraph [0039]).  Thus the lowered, weakened or lack of interaction of “P” with the antibody paratope at acidic pH is required to provide the binding of the antibody to the cognate antigen.  The interaction of “P” with the antibody paratope is highly specific to the structure of the antibody variable chain sequences which comprise the antibody paratope.  A “P” peptide 
The instant claims encompass any antibody that binds to a target antigen.  Thus the antibody paratopes encompassed by the claims are highly variable.  The Peptides 1, 2, 5, 6, 10, 13, 14, 15, 20-24, 26-31 having EC values of 4.9 and above for the two antibodies used in Tables 4 and 5 are not representative of the genus of peptides encompassed by the instant claims, because said genus would have peptides specific to the interaction with the variable chains of the particular antibody.  The specification has not provided a correlation between a particular structure within a peptide and the ability to interact with any variable chain within any antibody at physiological pH such that the interaction at acidic pH is diminished.  One of skill in the art would not be able to envisage a particular peptide having the required properties in conjunction with a specific antibody as one could envision a member of a well-described genus.  One of skill in the art would reasonable conclude that applicant was not in possession of the claimed genus of modified antibodies requiring the peptide “P” having the recited properties at the time of filing.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 7, 40 and 111 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al (WO2013/192546) as evidenced by Zhong et al (International Journal of Oncology 2013, Vol. 42, pp. 373-383).
Liu et al disclose an activatable antibody comprising a whole antibody of a fragment thereof (paragraph [0025] which meets the limitations of instant claim 40, wherein the antibody comprises a non-binding steric moiety and a cleavable liker wherein in the uncleaved state, the steric moiety interferes with the binding of the antibody to the target and in the cleaved state the antibody binds to the target (claim 1 of ‘546) which meets the limitations of instant claim 1 requiring the antibody  and “P” (steric moiety) and “L”(cleavable linker).  Liu et al disclose that the suitable linkers include cathepsin-labile substrates that show optimal function at acidic pH (paragraph [00156]).  Zhong et al provide evidence that cathepsin substrates  are cleaved in the tumor environment (abstract) thus the linker which is a cathepsin substrate meets the limitations of a linking moiety that connects A to P at physiological pH and in a tumor environment L is bound to A outside of the antigen binding site required in claim 1.  The modified antibody resulting from cleavage of the linker by cathepsin B will have an increased binding affinity for the target antigen and meets the limitations of instant claim 7.Liu et al disclose pharmaceutical compositions comprising the modified antibody (paragraphs [00168]-[00169]) which meets the limitations of claim 111.

All claims are rejected.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/Primary Examiner, Art Unit 1643